Opinion by
Van dee Vooet, J.,
The appellant, Sylvester Griffin, files this direct appeal (nunc pro tunc) following his conviction and sentencing on charges of rape. He raises two claims of error.
First, Griffin claims that reversible error occurred at his trial when a police officer testified he knew the defendant “professionally.” He argues that such testimony imparted an impermissible inference of prior criminal conduct to the jury. This claim has no merit.
The record shows the following colloquy (upon which appellant raises his initial claim of error) :
“DISTRICT ATTORNEY: Do you know the Defendant, Sylvester Griffin?”
“ARRESTING OFFICER: I have had acquaintance with him professionally.”
In Commonwealth v. Allen, 448 Pa. 177, 292 A.2d 373 (1972), a case involving reference to police pictures of the accused, our Supreme Court noted that the appellate court must be convinced that the testimonial reference by the witness carries the inference of prior criminal activity. We find that the officer’s statement, even when considered alone, does not create the prohibited implications.
In Allen, supra, the court also held that the whole record must be reviewed to see if the alleged suggestion of past activity might be nullified by other testimony. In the instant case, the officer was asked on cross-examination by the defense, “What is it that makes you recall seeing him that particular day?” The officer replied: “Well, I had seen him downtown many times, as I said before.” This testimony would have aided in the removal of any inference of prior crimes which might have allegedly been construed from the officer’s earlier answer; it indicates the officer knew the defendant from seeing him previously on the streets of Harrisburg.
Finally, it is noted that the record shows that the total evidence was strong in pointing to the appellant’s *346guilt. We must consider such evidence in reviewing the appellant’s claim. Commonwealth v. Isgriggs, 227 Pa. Superior Ct. 597, 323 A.2d 392 (1974).
Appellant’s second claim on appeal involves alleged error in the trial court’s charge to the jury. Since no exception was taken to such alleged error at the time of trial, this claim must be held to have been waived. Commonwealth v. Carbonetto, 455 Pa. 93, 314 A.2d 304 (1974); Commonwealth v. Agie, 449 Pa. 187, 296 A.2d 741 (1972).
Affirmed.